Citation Nr: 0311514	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  97-10 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain, 
to include as secondary to service-connected disability.

2.  Entitlement to service connection for retrocalcaneal 
bursitis of the right.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1976 to July 
1977.

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 2000 Regional Office (RO) decision which found 
that new and material evidence had not been received to 
reopen claims of entitlement to service connection for 
chronic lumbosacral strain secondary to plantar fasciitis and 
for retrocalcaneal bursitis of the right foot.

By a rating decision in July 1977, the RO initially denied 
entitlement to service connection for retrocalcaneal bursitis 
of the right foot on the merits.  An appeal of that 
determination was not timely completed following issuance of 
a statement of the case to the veteran's most recent address 
then of record.  As such, that determination became final.  
38 U.S.C.A. § 7105 (West 2002).  Thereafter, by a rating 
action dated in April 1998, the RO denied a request to reopen 
the claim for service connection for retrocalcaneal bursitis 
of the right foot.  The veteran and his representative were 
informed of this decision and of the veteran's right to 
appeal by a letter dated April 8, 1998.  No response was 
received from the veteran until May 1999.  Accordingly, the 
April 1998 determination is the most recent final denial as 
to that matter.  38 U.S.C.A. § 7105.

By a rating decision dated in August 1996, the RO, in 
pertinent part, denied the veteran's claim of entitlement to 
service connection for a back disability secondary to his 
service-connected plantar fasciitis of the right foot.  The 
veteran and his representative were notified of this decision 
and of the veteran's right to appeal by a letter dated later 
that month.  A timely appeal was not received.  In this 
regard, the Board notes that a statement of the case 
concerning this matter was issued on April 2, 1998, and the 
veteran was advised that he had 60 days from that date to 
complete his appeal.  It was further stated that if the RO 
did not hear from the veteran within that period, his case 
would be closed.  No response was received from the veteran 
until May 1999.  As such, the August 1996 RO decision is 
final.  38 U.S.C.A. § 7105.

When this case was before it in June 2001, the Board found 
that the evidence submitted by the veteran was new and 
material and remanded the claims for service connection for 
lumbosacral strain on a secondary basis and for 
retrocalcaneal bursitis of the right foot to the RO for 
additional development of the record, and to enable the RO to 
consider the claims for service connection on a de novo 
basis.  As the requested actions have been accomplished, the 
case is again before the Board for appellate consideration.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In its June 2001 remand, the Board directed the RO to have 
the veteran examined in order to ascertain whether he had 
retrocalcaneal bursitis that was related to service.  That 
examination was conducted by the VA in April 2002.  However, 
the examiner failed to furnish the opinion that was 
requested.  The Board is obligated by law to ensure that the 
RO complies with its directives, as well as those of the 
United States Court of Veterans Appeals (Court).  The Court 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The veteran's claims folder should be 
forwarded to the examiner who conducted 
the April 2002 VA examination and he 
should be requested to review the records 
and provide an opinion as to whether it 
is at least as likely as not that the 
veteran has retrocalcaneal bursitis of 
the right foot that is related to 
service.  The rationale for any opinion 
expressed should be set forth.  If the 
examiner is not available, then the 
veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of the veteran's 
retrocalcaneal bursitis of the right 
foot.  The examiner should be requested 
to provide a response to the issue as to 
whether it is at least as likely as not 
that the veteran has retrocalcaneal 
bursitis of the right foot that is 
related to service.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.


If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


